Exhibit 10.34.1

EXELON CORPORATION

LONG-TERM INCENTIVE PROGRAM

(As amended and restated as of January 1, 2014)

1. Purpose. The purpose of this Exelon Corporation Long-Term Incentive Program
(the “Program”) is to set forth certain provisions which shall be deemed a part
of, and govern, equity compensation awards granted by Exelon Corporation, a
Pennsylvania corporation (the “Company”), on or after January 1, 2011 to
executives, key managers and other select management employees pursuant to the
Exelon Corporation 2011 Long-Term Incentive Plan, as amended (the “Plan”).

2. Certain Definitions.

Except as otherwise set forth herein, the defined terms used in this Program
shall have the meanings set forth below or in the Plan.

(a) “Administrator” shall have the meaning set forth in Section 14 below.

(b) “Award” shall mean an award granted under this Program.

(c) “Award Notice” shall mean a notice of a Participant’s Award, issued by the
Company in written or electronic form, which shall set forth the type of the
Award, the number of shares (or target share opportunity that, together with the
Program summary, sets forth the number of shares) of Common Stock subject to
such Award and any other terms of the Award not set forth in the Plan, this
Program or the Program summary.

(d) “Board” shall mean the board of directors of the Company.

(e) “Transition Award” shall mean a Performance Share Unit Award granted on a
one-time basis in 2013 (or 2014, in certain cases such as new hires, promotions
or transfers) in order to transition from a one-year Performance Cycle to a
three-year Performance Cycle.

(f) “Committee” shall mean the compensation committee of the Board.

(g) “Dividend Payment Date” shall mean each date on which the Company pays a
regular cash dividend to record owners of shares of Common Stock.

(h) “Earned Shares” shall mean shares of Common Stock (or cash representing
shares, as applicable) subject to a Performance Share Unit Award that are earned
based on the achievement of the performance goals for the applicable Performance
Cycle (or portion thereof, in the case of Transition Awards).

(i) “Effective Date” shall mean January 1, 2011.



--------------------------------------------------------------------------------

(j) “First Tranche” shall mean one-third of the Performance Share Units granted
under a Transition Award.

(k) “Grant Date” shall mean the date on which an Award is granted, as set forth
in the applicable Award Notice.

(l) “Option” shall mean a nonqualified option to purchase shares of Common Stock
upon and subject to the satisfaction of the vesting conditions set forth in
Section 5 of this Program.

(m) “Participant” shall mean the recipient of an Award granted under this
Program.

(n) “Performance Cycle” shall mean (A) for Performance Share Unit Awards granted
prior to January 1, 2013, the one-year period beginning on January 1 of the year
in which the Award is granted (and any applicable look-back period), (B) for the
Transition Awards, the two-year period beginning on January 1, 2013 and (C) for
Performance Share Unit Awards granted on or after January 1, 2013 (other than
Transition Awards) and Performance Cash Awards granted on or after January 1,
2014, the three-year period beginning on January 1of the year in which the
Performance Share Unit Award is granted.

(o) “Performance Cash Unit” shall mean a right granted to a Participant employed
in a Utility Company to receive an amount of cash subject to the achievement of
the applicable performance goals and the satisfaction of the vesting conditions
set forth in Section 3 of this Program.

(p) “Performance Share Unit” shall mean a right to receive shares of Common
Stock or a cash equivalent (as applicable) subject to the achievement of the
applicable performance goals and the satisfaction of the vesting conditions set
forth in Section 3 of this Program.

(q) “Restricted Stock Unit” shall mean a right to receive shares of Common Stock
upon and subject to the satisfaction of the vesting conditions set forth in
Section 4 of this Program.

(r) “Restrictive Covenants” shall mean any noncompetition, nonsolicitation,
confidentiality, intellectual property or other restrictive covenants to which a
Participant is subject, required as a condition to receipt of an Award, or which
is contained in any other agreement between the Participant and the Company or
any of its affiliates.

(s) “Retirement” shall mean a Participant’s termination of employment (other
than a termination upon death, disability or involuntary termination for cause)
on or after the date as of which the Participant has attained age 50 (age 55
with respect to Awards granted on or after January 1, 2013) and completed at
least ten years of service with the Company and the Subsidiaries. For purposes
of this definition, the holder’s age and service shall be determined taking into
account any deemed age or service awarded to the holder for benefit accrual
purposes under any nonqualified defined benefit retirement plan of the Company
in which the holder is a participant.

 

2



--------------------------------------------------------------------------------

(t) “Second Tranche” shall mean two-thirds of the Performance Share Units
granted under a Transition Award

(u) “Utility Company” shall mean Baltimore Gas & Electric Company, Commonwealth
Edison Company, PECO Energy Company and the Exelon Utility Group within Exelon
Business Services Company, LLC.

3. Long Term Performance Share Award and Performance Cash Award Program.

(a) Granting of Awards. Within the first 90 days of each Performance Cycle
beginning on or after the Effective Date, the Committee may grant Performance
Share Unit Awards to employees who are employed in a Vice President or more
senior position, including without limitation Nuclear Plant Managers, as
selected by the Committee in its sole discretion. Effective January 1, 2014, the
Committee may grant Performance Cash Units in lieu of Performance Share Unit
Awards to such designated employees who are employed in a Utility
Company. Performance Share Unit Awards and Performance Cash Units shall be
subject to the respective applicable terms and conditions set forth in this
Section 3, and shall contain such additional terms and conditions, not
inconsistent with the terms of this Program, as the Committee shall deem
advisable and set forth in the applicable Program summary or Award Notice.

(b) Number of Shares and Other Terms. The number of shares of Common Stock
represented by a Performance Share Unit Award (“Earned Shares”) for any
Performance Cycle shall be determined based on the achievement of performance
goals established by the Committee and set forth in the Program summary for such
Performance Cycle and the administrative guidelines approved by the Committee.
Each performance goal shall be assigned a weighting and scored at the end of
each calendar year within the Performance Cycle. For Performance Cycles
beginning on or after January 1, 2013, at the end of the Performance Cycle, the
number of Earned Shares is determined based on the average of the annual
performance results, subject to adjustment as set forth in the Program summary
and/or administrative guidelines. Notwithstanding the foregoing, the maximum
number of shares of Common Stock that may become subject to Performance Share
Unit Awards granted in any calendar year to Participants the Company has
determined as of the Grant Date may be “covered employees” (within the meaning
of Section 162(m)(3) of the Code) for such year or for any subsequent year in
which such Award may be outstanding, shall be equal to the lesser of (i) the
number determined by (A) multiplying 1.5% of the Company’s Operating Income for
such year by the allocation percentage approved by Committee for such
Participant within the first 90 days of the applicable Performance Cycle and (B)
dividing such dollar amount by the closing price of a share of Common Stock on
the last trading day of such year and (ii) the per person limit set forth in
Section 1.6 of the Plan. For purposes of this Section 3(b), the “Operating
Income” of the Company for such year shall be as reported in the Company’s
financial statements for such year according to generally accepted accounting
principles and as reviewed or accepted, as the case may be,

 

3



--------------------------------------------------------------------------------

by the Company’s independent public accountants, and certified by the Committee
in accordance with section 162(m) of the Code. The Committee reserves the right
in its sole discretion to determine that the number of Earned Shares for any
Performance Cycle shall be zero in the event of materially adverse business or
financial circumstances as determined by the Committee.

(c) Vesting and Forfeiture.

 

  (i) Awards Granted prior to January 1, 2013. Except as provided in Section
3(f)(i) of the Program, Earned Shares granted prior to January 1, 2013 shall
become vested (i) on the date of the first regular meeting of the Committee held
in the calendar year following the calendar year in which the Grant Date occurs
with respect to one-third of the number of Earned Shares, (ii) on the date of
the first regular meeting of the Committee held in the second calendar year
following the calendar in which the Grant Date occurs with respect to an
additional one-third of the number of Earned Shares, and (iii) on the date of
the first regular meeting of the Committee held in the third calendar year
following the calendar year in which the Grant Date occurs with respect to the
remaining Earned Shares (but, with respect to each such year, not later than
March 15), in each case subject to the Participant’s continuous employment with
the Company through the applicable vesting date.

 

  (ii) Transition Awards. Except as provided in Section 3(f)(ii) of the Program,
Performance Share Units subject to a Transition Award shall be earned and become
vested (i) with respect to the First Tranche, on the date of the first regular
meeting of the Committee held in 2014 and (ii) with respect to the Second
Tranche, on the date of the first regular meeting of the Committee held in 2015
(but, with respect to each such year, not later than March 15), in each case
subject to the Participant’s continuous employment with the Company through the
applicable vesting date.

 

  (iii) Awards Granted on or after January 1, 2013 (Other than Transition
Awards). Except as provided in Section 3(f)(ii) of the Program, Performance
Share Units and Performance Cash Units subject to an Award (other than a
Transition Award) and granted on or after January 1, 2013 shall be earned and
become fully vested on the date of the first regular meeting of the Committee
held in the third calendar year following the calendar year in which the Grant
Date occurs (but, with respect to each such Performance Cycle, not later than
March 15 of such year), in each case subject to the Participant’s continuous
employment with the Company through the applicable vesting date.

(d) Dividend Equivalents. As of each Dividend Payment Date, the Company shall
pay to the Participant a cash payment in an amount equal to the dollar amount of
the cash dividend paid per share of Common Stock multiplied by the number of
Earned Shares that are subject to a Performance Share Unit Award immediately
prior to the record date for such Dividend Payment Date, but that have not been
issued pursuant to Section 3(e) as of such record date.

 

4



--------------------------------------------------------------------------------

(e) Settlement of Vested Awards. Subject to the withholding of taxes pursuant to
Section 8 of the Program, within 30 days after the vesting of a Performance
Share Unit Award, in whole or in part (or at such later time as may be required
pursuant to this Section 3(e)), the Company shall issue or transfer to the
Participant the number of Earned Shares that have become vested. The Company may
effect such transfer either by the delivery of one or more certificates of
Common Stock to the Participant or by an appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company, and in either
case by issuing such shares in the Participant’s name or in such other name as
is acceptable to the Company and designated in writing by the Participant. All
such Awards payable for 2012 or thereafter shall be paid 50% in Common Stock and
50% in cash; provided, however, that effective for Awards granted on or after
January 1, 2013 (including Transition Awards), a Participant whose title is
Executive Vice President or above and who has achieved 200% or more of his or
her stock ownership target by September 30 of the calendar year prior to payout
of the Award shall be paid in cash. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 8 of the Program. Prior to the settlement of a
Performance Share Unit Award, the holder of such Award shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
such Award. Performance Cash Awards shall be paid in cash upon vesting.
Notwithstanding the foregoing, if a Participant is a “Specified Employee,”
within the meaning of section 409A of the Code, and such Participant is or will
become eligible for Retirement prior to the calendar year in which the
Performance Share Unit Award is scheduled to become fully vested, then any
Earned Shares subject to the Award or payment under a Performance Cash Unit
which become vested upon the Participant’s termination of employment in
accordance with Section 3(f) of this Program shall be issued to the Participant
as of the earlier to occur of the six-month anniversary of such Participant’s
separation from service or the date of the Participant’s death.

(f) Termination of Employment. Except as otherwise provided in this Program or
the Plan:

 

  (i)

Retirement, Disability, Death or Involuntary Termination Without Cause – Awards
Granted prior to January 1, 2013. If a Participant’s employment with the Company
terminates by reason of Retirement, Disability, death or an involuntary
termination of employment by the Company for a reason other than Cause, and such
Participant has not breached his or her obligations to the Company or any of its
affiliates under any Restrictive Covenant, then all Earned Shares subject to
such Participant’s Performance Share Unit Award and earned cash subject to a
Performance Cash Unit shall become fully vested as of the effective date of the
Participant’s termination of employment or date of death, as the case may be. To
the extent the Award has not been earned as of the date of the Participant’s
termination of employment or death (i.e. as to which the current Performance
Cycle has not elapsed), the Participant shall become

 

5



--------------------------------------------------------------------------------

  vested in a pro-rated Award based on the number of elapsed days in the current
Performance Cycle as of the termination date (or fully vested with respect to
such an Award for 2012 upon an involuntary termination without Cause) and the
extent to which the Company performance goals established under the Program for
such Performance Cycle are attained as of the last day of the year in which the
termination date occurs (and assuming a 100% individual performance multiplier),
and such Award shall be payable as of the date the first third of the Awards for
such Performance Cycle are payable to Participants who remain actively employed
with the Company.

 

  (ii) Retirement, Disability, Death or Involuntary Termination Without Cause –
Awards Granted on or after January 1, 2013 (Including Transition Awards). If a
Participant’s employment with the Company terminates by reason of Retirement,
Disability, death or an involuntary termination of employment by the Company for
a reason other than Cause, and such Participant has not breached his or her
obligations to the Company or any of its affiliates under any Restrictive
Covenant, then (A) if such event occurs within the first 12 months of the
Performance Cycle, then the Participant shall earn and become vested in a
pro-rated Award (both First and Second Tranches, in the case of Bridge Awards)
based on the number of elapsed days in such 12-month period as of the
termination date (pro-ration determined by dividing the number of elapsed days
by 365) and the extent to which the performance goals established under the
Program for such Performance Cycle (or portion thereof, in the case of the
Transition Awards) are attained, and (B) if such event occurs after the first 12
months of the Performance Cycle, then the Participant shall become fully vested
in all Earned Shares (the number determined in accordance with Section 3(b)
above) or earned cash, as applicable. In either event, the Earned Shares or cash
shall be payable on the next payout date applicable to Participants who remain
actively employed with the Company (either the payout date for the First Tranche
or Second Tranche, as applicable, in the case of Transition Awards).

 

  (iii) Termination for Other Reasons. If a Participant’s employment with the
Company terminates for any reason other than as described in clause (i) or (ii)
of this Section 3(f) or if the Participant has breached his or her obligations
to the Company or any of its affiliates under any Restrictive Covenant, the
unvested portion of such Participant’s Award shall be forfeited and terminate as
of the date of such termination of employment.

(g) Restriction on Sale of Shares by Senior Officers. Shares of Common Stock
issued under an Award pursuant to Section 3(e) to a Participant who is employed
as of the Grant Date in a position of, or more senior than, Senior Vice
President may not be sold or transferred by such Participant until the earlier
to occur of (i) the date as of which the final third of such Award is scheduled
to become vested pursuant to Section 3(c) (even if such Award actually vests
earlier pursuant to Section 3(f)) or (ii) the date of the Participant’s death,
regardless of when such shares are issued or transferred to such Participant.
Effective January 1, 2013, this provision shall no longer be effective.

 

6



--------------------------------------------------------------------------------

(h) Awards Granted to Employees of Commonwealth Edison Company Prior to 2014. If
Performance Share Unit Awards are granted to Participants who are employed by
Commonwealth Edison Company, an Illinois corporation and subsidiary of the
Company (“ComEd”), then unless the Committee determines otherwise, (i) the
number of such Participant’s Earned Shares shall be determined based on the
achievement of performance criteria established by the Board of Directors of
ComEd and ratified by the Committee, subject to the maximum number of Earned
Shares that may be subject to a Performance Share Unit Award, as set forth in
Section 3(b), and (ii) such Performance Share Unit Awards for 2011 shall be
settled (subject to the vesting and other conditions herein) in a cash payment
made by ComEd to the Participant in an amount equal to the Fair Market Value of
the number of such Participant’s Earned Shares, determined as of the applicable
vesting date.

4. Restricted Stock Unit Award Program.

(a) Granting of Awards. The Committee may grant Restricted Stock Unit Awards to
employees who are employed (i) in a Vice President or other executive position
(including without limitation Nuclear Plant Managers) below the Senior Vice
President level, and (ii) key managers and other select management employees, in
each case as selected by the Committee in its sole discretion.

(b) Terms of Awards. Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Program, as the Committee shall deem
advisable and set forth in the applicable Award Notice.

(c) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award shall be determined by the Committee
and set forth in the applicable Award Notice.

(d) Vesting and Forfeiture. Except to the extent a Restricted Stock Unit Award
becomes immediately vested upon a termination of the Participant’s employment
pursuant to Section 4(g) of the Program, the shares subject to a Restricted
Stock Unit Award shall become vested (i) on the date of the first regular
meeting of the Committee in the calendar year following the calendar year in
which the Grant Date occurs with respect to one-third of the number of shares of
Common Stock subject to the Award on the Grant Date, (ii) on the date of the
first regular meeting of the Committee in the second calendar year following the
calendar year in which the Grant Date occurs with respect to an additional
one-third of the number of shares of Common Stock subject to the Award on the
Grant Date, and (iii) on the date of the first regular meeting of the Committee
in the third calendar year following the calendar year in which the Grant Date
occurs with respect to the remaining shares of Common Stock subject to the Award
on the Grant Date (but, with respect to each such year, not later than March
15), in each case subject to the Participant’s continuous employment with the
Company through the applicable vesting date.

 

7



--------------------------------------------------------------------------------

(e) Dividend Equivalents. As of each Dividend Payment Date, the number of shares
of Common Stock that are subject to a Restricted Stock Unit Award shall be
increased by (i) the product of the total number of shares of Common Stock that
are subject to such Restricted Stock Unit Award immediately prior to the record
date for such Dividend Payment Date, but that have not been issued pursuant to
Section 4(f) as of such record date, multiplied by the dollar amount of the cash
dividend paid per share of Common Stock, divided by (ii) the Fair Market Value
of a share of Common Stock on such Dividend Payment Date. Such additional
Restricted Stock Units shall be subject to all of the terms and conditions of
the Award, including the vesting conditions set forth in Section 4(d).

(f) Settlement of Vested Awards. Subject to the withholding of taxes pursuant to
Section 8 of the Program, within 30 days after the vesting of a Restricted Stock
Unit Award, in whole or in part (or at such later time as may be required
pursuant to this Section 4(f)), the Company shall issue or transfer to the
Participant the number of shares of Common Stock that have become vested. The
Company may effect such transfer either by the delivery of one or more
certificates of Common Stock to the Participant or by an appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company,
and in either case by issuing such shares in the Participant’s name or in such
other name as is acceptable to the Company and designated in writing by the
Participant. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Section 8 of the Program. Prior to the settlement of a Restricted Stock Unit
Award, the holder of such Award shall have no rights as a stockholder of the
Company with respect to the shares of Common Stock subject to such Award.
Notwithstanding the foregoing, if a Participant is a “Specified Employee,”
within the meaning of section 409A of the Code, and such Participant is or will
become eligible for Retirement prior to the calendar year in which the
Restricted Stock Unit Award is scheduled to become fully vested, then any shares
of Common Stock subject to the Award which become vested upon the Participant’s
termination of employment in accordance with Section 4(g) of this Program shall
be issued to the Participant as of the earlier to occur of the six-month
anniversary of such Participant’s separation from service or the date of the
Participant’s death.

(g) Termination of Employment. Except as otherwise provided in this Program or
the Plan:

 

  (i) Retirement, Disability or Death. If a Participant’s employment with the
Company terminates by reason of Retirement, Disability or death, and such
Participant has not breached his or her obligations to the Company or any of its
affiliates under any Restrictive Covenant, then all shares of Common Stock
subject to such Participant’s Restricted Stock Unit Award shall become fully
vested as of the effective date of the Participant’s termination of employment
or date of death, as the case may be.

 

  (ii)

Termination for Other Reasons. If a Participant’s employment with the Company
terminates for any reason other than as described in clause (i) of this Section
4(g) or if the Participant has breached his or her obligations to the Company or
any of its affiliates under any Restrictive Covenant, the

 

8



--------------------------------------------------------------------------------

  unvested portion of such Participant’s Restricted Stock Unit Award shall be
forfeited and terminate as of the date of such termination of employment;
provided however, that such an Award granted on or after January 1, 2012 shall
become fully vested upon an involuntary termination without Cause.

5. Stock Option Award Program.

(a) Granting of Awards. The Committee may grant Option Awards to employees who
are employed in a Senior Vice President or more senior position, as selected by
the Committee in its sole discretion or, to the extent permitted by the Plan,
the Chief Executive Officer of the Company.

(b) Terms of Awards. Awards shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Program, as the Committee shall deem
advisable and set forth in the applicable Award Notice.

(c) Number of Shares. The number of shares of Common Stock subject to an Option
Award shall be determined by the Committee and set forth in the applicable Award
Notice.

(d) Term of Option. Except to the extent earlier terminated or exercised, each
Option shall expire on, and in no event may any portion of such Option be
exercised after, the tenth anniversary of the Grant Date (the “Expiration
Date”).

(e) Vesting and Forfeiture. Except to the extent the Award becomes immediately
vested upon a termination of the Participant’s employment pursuant to Section
5(g) of the Program, the Option shall become vested and exercisable (i) on the
first anniversary of the Grant Date with respect to one-fourth of the number of
shares of Common Stock subject to the Award on the Grant Date, (ii) on the
second anniversary of the Grant Date with respect to an additional one-fourth of
the number of shares of Common Stock subject to the Award on the Grant Date
(iii) on the third anniversary of the Grant Date with respect to an additional
one-fourth of the number of shares of Common Stock subject to the Award on the
Grant Date, and (iv) on the fourth anniversary of the Grant Date with respect to
the remaining shares of Common Stock subject to the award on the Grant Date, in
each case subject to the Participant’s continuous employment with the Company
through the applicable vesting date.

(f) Method of Exercise. To the extent permitted by the Administrator, a
Participant may exercise an Option (i) by giving written notice to the Company
(or its designated agent) specifying the number of whole shares of Common Stock
to be purchased and accompanying such notice with payment therefor in full, and
without any extension of credit, either (A) in cash, (B) by delivery (either
actual delivery or by attestation procedures established by the Company) to the
Company of previously owned whole shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which

 

9



--------------------------------------------------------------------------------

would otherwise be delivered having an aggregate Fair Market Value, determined
as of the date of exercise, equal to the amount necessary to satisfy such
obligation, provided that the Committee determines that such withholding of
shares does not cause the Company to recognize an increased compensation expense
under applicable accounting principles, (D) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom the
Participant has submitted an irrevocable notice of exercise or (E) a combination
of (A), (B) and (C) and (ii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the Participant. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 8, have been paid.

(g) Termination of Employment.

 

  (i) Retirement or Disability. If the Company ceases to employ a Participant by
reason of such Participant’s Retirement or Disability, each Option held by such
Participant shall be fully exercisable, and may thereafter be exercised by such
Participant (or such Participant’s legal representative or similar person) until
and including the earlier to occur of (i) the fifth anniversary of the effective
date of such Participant’s termination of employment and (ii) the Expiration
Date.

 

  (ii) Death. If the Company ceases to employ a Participant by reason of such
Participant’s death, each Option held by such Participant shall be fully
exercisable, and may thereafter be exercised by such Participant’s executor,
administrator, legal representative, beneficiary or similar person until and
including the earlier to occur of (i) the third anniversary of the date of death
and (ii) the Expiration Date.

 

  (iii) Cause. If the Company ceases to employ a Participant due to a
termination of employment by the Company for Cause, each Option held by such
Participant shall be cancelled and cease to be exercisable as of the earlier to
occur of (i) the effective date of such termination of employment and (ii) the
date on which the Participant first engaged in conduct giving rise to a
termination for Cause, and the Company thereafter may require the repayment of
any amounts received by such Participant in connection with an exercise of such
Option following such cancellation date.

 

  (iv) Other Termination. Subject to clauses (v), (vi) and (vii) below, if the
Company ceases to employ a Participant for any reason other than as described in
clause (i), (ii) or (iii) above, then each Option held by such Participant shall
be exercisable only to the extent that such Option is exercisable on the
effective date of such Participant’s termination of employment, and may
thereafter be exercised by such Participant (or such Participant’s legal
representative or similar person) until and including the earlier to occur of
(i) the date which is 90 days after the effective date of such Participant’s
termination of employment and (ii) the Expiration Date.

 

10



--------------------------------------------------------------------------------

  (v) Death Following Termination of Employment. If a Participant dies during
the applicable post-termination exercise period described in clause (iv), each
Option held by such Participant shall be exercisable only to the extent that
such Option is exercisable on the date of such Participant’s death and may
thereafter be exercised by the Participant’s executor, administrator, legal
representative, beneficiary or similar person until and including the earlier to
occur of (i) the first anniversary of the date of death and (ii) the expiration
date of the term of such Option.

 

  (vi) Breach of Restrictive Covenant. Notwithstanding clauses (i) through (v),
if a Participant breaches his or her obligations to the Company or any of its
affiliates under a Restrictive Covenant, each Option held by such Participant
shall be cancelled and cease to be exercisable as of the date on which the
Participant first breached such Restrictive Covenant, and the Company thereafter
may require the repayment of any amounts received by such Participant in
connection with an exercise of such Option following such cancellation date.

 

  (vii) Certain Terminations After Change in Control. Unless otherwise specified
in, and subject to all conditions set forth in, any individual change in control
agreement or severance plan, and notwithstanding any other provision of this
Section 5(g), if within 24 months following a Change in Control, the Company
ceases to employ a Participant due to a termination of employment (i) by the
Company other than for Cause, or (ii) with respect to a Participant whose
position is at grade level E09 (or its equivalent), by the Participant for Good
Reason, such Participant’s outstanding Options shall immediately become fully
exercisable and may thereafter be exercised by such Participant (or such
Participant’s legal representative or similar person) until and including the
earlier to occur of (A) the fifth anniversary of the effective date of such
Participant’s termination of employment and (B) the Expiration Date.

(h) Termination of Option. In no event may an Option be exercised after it
terminates as set forth in this Section 5(h). An Option shall terminate, to the
extent not earlier exercised or terminated pursuant to Section 5(g), on the
Expiration Date. Upon the termination of the Option, the Option and all rights
thereunder shall immediately become null and void.

6. Employment. For purposes of this Program, references to employment with the
Company shall include (i) employment with an Affiliate of the Company and (ii)
any period during which the Participant is on a leave of absence approved by the
Company.

7. Limited Transferability of Awards. Except as may otherwise be expressly
provided in an Award Notice, an Award may be transferred by the Participant only
(1) by will, (2) the laws of descent and distribution or (3) pursuant to
beneficiary designation procedures approved by the Company. Except to the extent
permitted by the foregoing, an Award may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar

 

11



--------------------------------------------------------------------------------

process or domestic relations order. Upon any attempt so to sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of an Award, such
Award and all rights thereunder shall immediately become null and void.

8. Withholding Taxes. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an Award, or upon the vesting of any Award that is considered
deferred compensation, payment by the Participant of any federal, state, local
or other taxes which may be required to be withheld or paid in connection with
such Award. The Company may withhold whole shares of Common Stock which would
otherwise be delivered to a Participant, having an aggregate Fair Market Value
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a Participant, in the amount necessary to satisfy any
such obligation. The Participant may elect to satisfy any such obligation by any
of the following means, to the extent permitted by the Administrator: (A) a cash
payment to the Company, (B) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to the Participant, equal to the amount necessary to
satisfy any such obligation, (C) in the case of the exercise of an Option and
except as may be prohibited by applicable law, a cash payment by a broker-dealer
acceptable to the Company to whom the Participant has submitted an irrevocable
notice of exercise or (D) any combination of (A) and (B). Shares of Common Stock
to be delivered or withheld may not have an aggregate Fair Market Value in
excess of the amount determined by applying the minimum statutory withholding
rate. Any fraction of a share of Common Stock which would be required to satisfy
such an obligation shall be disregarded and the remaining amount due shall be
paid in cash by the Participant.

9. Adjustment. The number and class of securities subject to an Award shall be
subject to adjustment as provided in Section 5.7 of the Plan. The decision of
the Committee regarding any such adjustment shall be final, binding and
conclusive.

10. Compliance with Applicable Law. Each Award is subject to the condition that
if the listing, registration or qualification of the shares subject to such
Award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
hereunder, such Award may not be settled, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company.

11. Award Subject to the Plan and Claw-back Policy. Each Award is subject to the
provisions of the Plan, and each Award and this Program shall be interpreted in
accordance therewith. Notwithstanding any provision of the Program to the
contrary, each Award shall be subject to a clawback pursuant to the Exelon
Executive Officer Compensation Recoupment Policy contained in the Exelon
Corporation Board of Directors Corporate Governance Principles, as in effect
from time to time, including any amendments thereto or new clawback policies
required under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing applicable stock exchange listing standards or rules and
regulations thereunder, or as otherwise required by law or regulation.

 

12



--------------------------------------------------------------------------------

12. Investment Representation. By accepting an Award, the Participant represents
and covenants that (a) any share of Common Stock acquired upon the vesting of
the Award will be acquired for investment and not with a view to the
distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”), unless such acquisition has been registered
under the Securities Act and any applicable state securities law; (b) any
subsequent sale of any such shares shall be made either pursuant to an effective
registration statement under the Securities Act and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Participant shall submit a written statement, in form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of acquisition of any shares hereunder or (y) is true and correct
as of the date of any sale of any such shares, as applicable. As a further
condition precedent to the delivery to the Participant of any shares subject to
the Award, the Participant shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance of
the shares and, in connection therewith, shall execute any documents which the
Company shall in its sole discretion deem necessary or advisable.

13. Award Confers No Rights to Continued Employment. In no event shall the
granting of an Award or its acceptance by a Participant give or be deemed to
give the Participant any right to continued employment by the Company.

14. Administrator. This Program shall be administered by the Company’s Vice
President, Corporate Compensation (the “Administrator”). Except for authority
reserved to the Board or the Committee, the Administrator shall have the right
to interpret the Program, make any determinations hereunder, and take any
necessary or appropriate actions with respect to the administration of the
Program or in connection with each Award. Any such interpretation, determination
or other action made or taken by the regarding this Program or an Award shall be
final, binding and conclusive.

15. Miscellaneous Provisions.

(a) Successors. This Program and each Award shall be binding upon and inure to
the benefit of any successor or successors of the Company and any person or
persons who shall, upon the death of a Participant, acquire any rights under
such Award in accordance with this Program or the Plan.

(b) Notices. All notices, requests or other communications provided for in this
Program (other than the exercise of a stock option) shall be made, if to the
Company, to Exelon Corporation, 10 South Dearborn Street, Chicago, Illinois
60603, Attention: Vice President, Corporate Compensation, and if to the
Participant, to his or her then current work location. All notices, requests or
other communications provided for in this Program shall be made in writing
either (a) by personal delivery to the party entitled thereto, (b) by facsimile
with confirmation of receipt, (c) by mailing in the United States mails to the
last known address of the party entitled thereto or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile
transmission, or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication is not received during regular business hours, it shall be
deemed to be received on the next succeeding business day of the Company.

 

13



--------------------------------------------------------------------------------

(c) Section 409A. This Program and the Awards granted hereunder are intended to
comply with the requirements of section 409A of the Code and shall be
interpreted and construed consistently with such intent. Awards granted pursuant
to this Program are also intended to be exempt from Section 409A of the Code to
the maximum extent possible as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for this purpose each payment shall be
considered a separate payment. In the event the terms of an Award would subject
a Participant to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company may modify the terms of such Award to avoid such 409A
Penalties, to the extent possible; provided that in no event shall the Company
be responsible for any 409A Penalties that arise in connection with any Award.
To the extent the timing of payment under an Award is determined by reference to
a Participant’s “termination of employment,” such term shall be deemed to refer
to the Participant’s “separation from service,” within the meaning of section
409A of the Code. Notwithstanding any other provision in this Program, if a
Participant is a “specified employee,” as defined in Section 409A of the Code,
as of the date of such Participant’s separation from service, then to the extent
any amount payable to the Participant (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon the Participant’s separation from service and (iii)
under the terms of this Program would be payable prior to the six-month
anniversary of the Participant’s separation from service, such payment shall be
delayed until the earlier to occur of (A) the six-month anniversary of the
separation from service and (B) the date of the Participant’s death.

(d) Amendment. The terms of this Program may be amended by the Committee or the
Board (or their respective delegates), provided that the Chief Human Resources
Officer or the Vice President, Corporate Compensation, of the Company may amend
the Program to comply with applicable law, to make administrative changes or to
carry out directives of the Board or the Committee.

(e) Governing Law. This Program and each Award granted thereunder, and all
determinations made and actions taken pursuant thereto, to the extent not
governed by the laws of the United States, shall be governed by the laws of the
Commonwealth of Pennsylvania and construed in accordance therewith without
giving effect to principles of conflicts of laws.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Exelon Corporation has caused this instrument to be executed
by its Senior Vice President & Chief Human Resources Officer, effective as of
January 1, 2014.

 

EXELON CORPORATION By:  

 

  Senior Vice President & Chief Human Resources Officer

 

15